Citation Nr: 0637863	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-03 563	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as secondary to service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 RO rating decision.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the issue on appeal have been accomplished.  

2.  The currently demonstrated left knee arthritis is shown 
as likely as not to have been caused by the service-connected 
right knee disability.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, her 
disability manifested by right knee arthritis is proximately 
due to or the result of the service-connected disorder.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition, the Board finds 
that all notification and development action needed to render 
a fair decision on the issue of service connection for a left 
knee disorder has been accomplished.  


II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran's service medical records show that she 
complained of bilateral knee pain and stiffness in August 
1991; the clinician's impression was that of osteoarthritis.  
She subsequently underwent arthroscopic right knee meniscus 
repair in February 1992; an X-ray study at the time noted 
effusion in the left knee as well as the right knee.  

The veteran underwent a right knee medial meniscectomy in 
March 1993.  The formal separation physical examination in 
July 1993 listed the lower extremities as "normal."  

Although a chronic left knee disorder was not demonstrated in 
service, service connection for arthritis may be presumed to 
have been incurred in qualifying service, if shown to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In this case, there is no objective evidence showing that 
this veteran had arthritis to any degree within her first 
year after discharge from service in August 1993.  She had a 
VA medical examination in November 1993 in which the examiner 
noted a current right knee disorder but no current left knee 
disorder to any degree.  The presumption accordingly does not 
apply.  

The veteran is shown to have developed left knee pain in 
September 2001.  The initial assessment was that of 
patellofemoral syndrome, and she was treated unsuccessfully 
with a knee brace.  

The veteran had a non-VA magnetic resonance image (MRI) of 
the left knee in June 2002 in which the interpreter's 
impression was degenerative changes.  

Thereafter, the veteran had non-VA arthroscopic surgery on 
the left knee in August 2002 performed by a doctor of 
osteopathy.  The postoperative note stated that, based on 
arthroscopic findings, the veteran's history, physical 
examination, and clinical symptoms, the derangement in the 
left knee was a direct result of "overcompensation injury."  
The doctor stated that due to problems involving the right 
knee, the veteran had relied much more significantly on the 
left knee, resulting in the need for surgery.  

In July 2002, Dr. R.J.P. stated in a letter that there was no 
doubt the injuries sustained to the left knee were caused by 
overcompensation to stay off the right knee.  

The veteran underwent a VA medical examination in January 
2003.  The examiner did not have any medical records or 
claims file for review.  The veteran detailed her history of 
service-connected right knee disorder and her history of left 
knee disorder beginning in September 2001.  

The examiner observed that the veteran's gait was normal and 
that both knees were normal on examination.  The examiner 
diagnosed post-arthroscopic surgery of both knees and stated 
that there was no relationship between the service-connected 
right knee and the current left knee disorder.  

The veteran underwent another left knee surgery in February 
2003.  The procedure was surgical arthroscopy and 
osteochondral autograph transplant (OATS) procedure.

In April 2003 the VA physician who had examined the veteran 
in January 2003 reexamined the veteran and stated that his 
previous diagnosis was unchanged.  

The veteran had another VA examination, this time by a 
different physician, in December 2003.  The examiner did not 
specifically cite receipt or review of the claims file, but 
the RO's examination request specified that the file would be 
sent for review.  

The VA examiner noted that, on examination, the veteran had 
normal gait and range of motion and had no evidence of 
alteration of gait or weight-bearing.  The examiner stated an 
opinion that the left knee condition was less likely than not 
related to the right knee condition, based on the lack of 
evidence suggestive of undue or excessive weight-bearing on 
the left knee, and lack of evidence of altered biomechanics.  

The VA physician who performed the December 2003 examination 
conducted an examination of the veteran's spine in June 
2005,and stated an opinion that the veteran's claimed low 
back disorder was secondary to altered biomechanics resulting 
from her service-connected left knee disorder.  

The RO subsequently issued a July 2005 rating decision 
granting service connection for degenerative disc disease of 
the low back, as secondary to service-connected left knee 
disorder.  

The Board finds that in this case the medical evidence is in 
relative equipoise in showing that the veteran's claimed left 
knee disability manifested by arthritis as likely as not was 
caused by excessive or altered weight bearing due to her 
service-connected right knee disorder.  

In support of the veteran's claim, several documents from Dr. 
R.J.P. state an opinion that the injuries sustained to the 
veteran's left knee were caused by overcompensation to stay 
off the right knee.  While Dr. R.J.P. did not have access to 
the VA claims file, he examined the veteran on several 
occasions and actually performed the surgery, and he also had 
access to non-VA treatment and consultation records.  

On the other hand, two VA examiners stated opinions that the 
veteran's claimed left knee disorder was not likely related 
to the service-connected right knee disorder.  Both opinions 
were essentially based on the absence of current evidence of 
altered gait or biomechanics.  

However, the same VA examiner who found no altered 
biomechanics in December 2003 found evidence of altered 
biomechanics due to the service-connected right knee 
disability in June 2005.  

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

The Court has expressly declined to adopt a rule that accords 
greater weight to the opinion of the veteran's treating 
physician over a VA or other physician.  Winsett v. West, 11 
Vet. App. 420 (1998); Chisem v. Brown, 4 Vet. App. 169, 176 
(1993); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  
The Board therefore does not assign a greater weight to the 
opinion of Dr. R.J.P. than to the opinions of the VA 
examiners.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

Further, the Board has "the authority to discount the weight 
and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1447, 1481 (Fed. Cir. 
1997).

In this case, the Board finds that the June 2005 VA 
examination, which noted evidence of altered biomechanics 
attributable to the service-connected right knee disability, 
serves to contradict the earlier VA opinions finding no such 
evidence; the June 2005 VA examiner's statement also provides 
support for the opinion of Dr. R.J.P. that had noted 
overcompensation.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By a reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and by extending the benefit of the 
doubt to the veteran's favor, service connection for a left 
knee arthritis as secondary to service-connected right knee 
disability is warranted.   


ORDER

Service connection for left knee disability manifested by 
arthritis as secondary to the service-connected right knee 
condition is granted.  


__________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


